72879-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90224: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72879-COA


Short Caption:DECHAMBEAU VS. BALKENBUSH, ESQ.Court:Court of Appeals


Related Case(s):64463, 72004, 72004-COA, 72879


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1200571Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/20/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAngela DeChambeauCharles R. Kozak
							(Kozak & Associates, LLC)
						Richard Craig Lusiani
							(Former)
						
							(Kozak & Associates, LLC)
						


AppellantEstate of Neil DeChambeauCharles R. Kozak
							(Kozak & Associates, LLC)
						Richard Craig Lusiani
							(Former)
						
							(Kozak & Associates, LLC)
						


AppellantJean-Paul DeChambeauCharles R. Kozak
							(Kozak & Associates, LLC)
						Richard Craig Lusiani
							(Former)
						
							(Kozak & Associates, LLC)
						


RespondentStephen C. BalkenbushKim Irene Mandelbaum
							(Mandelbaum, Ellerton & Associates)
						Dominique A. Pollara
							(Pollara Law Group)
						Robert C. Vohl
							(Molof & Vohl)
						


RespondentThorndal, Armstrong, Delk, Balkensbush & EisingerKim Irene Mandelbaum
							(Mandelbaum, Ellerton & Associates)
						Dominique A. Pollara
							(Pollara Law Group)
						Robert C. Vohl
							(Molof & Vohl)
						





Docket Entries


DateTypeDescriptionPending?Document


12/21/2017Case Status UpdateTransferred from Supreme Court. 


01/23/2018Order/Clerk'sFiled Clerk's Order. - Order Re: Scheduling Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-900095




01/24/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for Tuesday, March 20, 2018, at 10:00 a.m. for 30 minutes in Carson City, NV.18-900104




02/05/2018Notice/OutgoingIssued Oral Argument Reminder Notice. 18-900161




03/06/2018Notice/OutgoingIssued Oral Argument Reminder Notice. 18-900401




03/20/2018Case Status UpdateOral argument held this day. Case submitted for decision. . Before the Court of Appeals- AS/JT/MG


09/27/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before Silver/Tao/Gibbons. Author: Tao, J.. Majority: Tao/Gibbons. Concurrence: Silver, C.J. 134 Nev. Adv. Opn. No. 75. Court of Appeals/Silver/Tao/Gibbons.18-902244




10/09/2018Post-Judgment PetitionFiled Petition for Rehearing. - Appellants' Petition for Rehearing Within Appellate Court.18-902357




10/09/2018Filing FeeFiling Fee Paid. . $150.00 from Charles R. Kozak.  Check No. 2848.


12/26/2018Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (COA)18-910420




01/14/2019Case Status UpdateTransferred to Supreme Court. (COA)


01/14/2019Case Status UpdateCase Closed. (COA)



Combined Case View